Citation Nr: 1145345	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability for residuals of colonoscopy with polypectomy as a result of surgical treatment at a VA facility on October 18, 2001.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Louisville, Kentucky.  In a February 2003 rating decision the Jackson RO denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability for residuals of colonoscopy with polypectomy as a result of surgical treatment at a VA facility on October 18, 2001.  In an August 2010 rating decision the RO denied the Veteran's claim for a TDIU.  Jurisdiction over the 38 U.S.C.A. § 1151 claim was later transferred to the Louisville RO.

The Veteran requested a hearing before the Board, but later withdrew this request.  See November 2009 communication from Veteran.  Accordingly, the Board may proceed with consideration of the matters on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim of entitlement to compensation under 38 U.S.C.A. § 1151 in January 2002, claiming that he had additional disability as a result of surgery performed by VA on October 18, 2001.

Compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected. For purposes of this section, a disability is a qualifying additional disability or qualifying death if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The provisions of 38 C.F.R. § 3.361(b) state that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

Under 38 C.F.R. § 3.361(c) claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of 38 C.F.R. § 3.361.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

The provisions of 38 C.F.R. § 3.361(d) state that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of that regulation that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Shortly after the Veteran filed his claim in January 2002, the RO sent him a letter dated in November 2002 that purportedly provided notice of how to substantiate his claim under Section 1151.  In this letter, the RO advised him that in order to substantiate his claim "medical evidence of injury incurred or aggravated as a result of VA treatment" was necessary.  This notice did not advise the Veteran of the proper standard for substantiating a Section 1151 claim.  

In an April 2007 letter the RO provided the Veteran a letter regarding his "application for service-connected compensation for residuals of colonoscopy with polypectomy."  In this letter, the RO provided the Veteran with the proper Section 1151 standard; however, the RO oddly treated the claim as one to reopen.  
Based upon the fact that the Veteran was provided inadequate notice in the January 2002 letter and that the April 2007 letter addressed the wrong claim by phrasing it in terms of a claim to reopen.  The Board finds that adequate notice has not been provided.  Accordingly, upon remand of this matter, adequate notice of how to substantiate a Section 1151 claim should be provided.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011).

In March 2008 the Veteran and his wife appeared at the RO for an informal conference, a report of which is of record.  At this time, the Veteran and his wife related that others had informed them of complaints having been lodged with VA in regards to the surgeon that performed his October 2001 surgery.  This indicates that there may possibly be outstanding relevant VA records, which might qualify as medical quality-assurance records.  

In this regard, the Board notes that in VAOPGCPREC 1-2011, VA's Office of General Counsel addressed whether such records may be obtained in connection with an appeal.  The opinion noted that quality assurance records may not be disclosed to VA adjudicators, including the Board, but that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  The opinion concluded that VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim, and, if the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  On remand, the AOJ should follow the procedures outlined in VAOPGCPREC 1-2011 in associating any obtainable quality assurance records with the claims folder.  

Lastly, the Board notes that in April 2010 the Veteran was provided a VA examination in regards to his then-pending claim for service connection of PTSD.  The examination report notes that the Veteran last worked as a self-employed roofer and had retired in 2001 or 2002 due to a physical medical problem.  The examiner did not find total occupational and social impairment due to PTSD, but noted that the Veteran would experience difficulties in an employment setting due to concentration and memory difficulties, intrusive thoughts, panic attacks, sleep deficit, irritability, depression and estrangement from others.  In a June 2010 rating decision, the Veteran was awarded service connection for PTSD with a 70 percent evaluation.  This is the Veteran's sole service-connected disability and the examination report did not address whether this condition precluded him from securing and following a substantially gainful occupation by reason of his PTSD, as is suggested by the examination report.  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  It is also the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  As the April 2010 examination report did not adequately address whether PTSD precluded him from securing and following a substantially gainful occupation, it must be returned.  38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim of entitlement to compensation under 38 U.S.C.A. § 1151.

2.  Request access to "focused review" conducted by the Jackson, MS VA Medical Center (VAMC) from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director or a Veterans Health Administration (VHA) medical facility director for any records pertaining to the VA physician that performed the October 18, 2001, procedure on the Veteran.  The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial should be provided and the official should state whether the documents fall into one of the following three categories:

a.  Protected from disclosure by 38 U.S.C.A. § 5705; 

b.  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or

c.  The requested records or documents no longer exist or cannot be found. 

The RO should continue attempts to one or all of the specified officials until a response is obtained.  Any response must be in writing and documented in the claims file.  

If the official concludes that the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  

If access is denied because the focused review records are considered privileged and confidential (i.e. meets the criteria of "a" or "b" above), the RO must appeal the decision to the Office of General Counsel (OGC) within 60 days of the response.

The RO should request an OGC attorney with expertise in information law to review the matter and make a recommendation to the General Counsel or Deputy General Counsel for a final decision as to whether the focused review in question is protected.  

Any response must be in writing and documented in the claims file.  

If the OGC ultimately determines the records are not protected, the RO should request the focused review records and associate any copies with the claims file.  

3.  Schedule the Veteran for an appropriate VA examination(s) for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his employment history and examine the Veteran thoroughly. 

After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected PTSD alone from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms and manifestations related to the Veteran's service-connected PTSD should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.  38 C.F.R. § 4.14.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


